ITEMID: 001-5797
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: IVENS v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British national, born in 1938 and living in Leigh on Sea.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was convicted on 21 December 1994 of conspiracy to deliver counterfeit notes, granted bail and sentenced on 20 January 1995 to thirty months’ imprisonment. During the trial it emerged that one of the jurors had been bribed. The judge discharged the juror and proceeded with the trial, saying that he was reluctant to order a retrial because it would delay the proceedings. According to English law this was not a factor which the judge should have considered in exercising his discretion.
The applicant applied for leave to appeal on 20 January 1995. His application was refused on 22 May 1995. He made an application to the full Court of Appeal for leave to appeal, which was refused on 7 June 1995. On 4 July 1995 he filed a renewed application for leave to appeal. There was a hearing of his application on 7 March 1996, when he was granted leave to appeal. On 24 April 1996, following a hearing, the Court of Appeal granted his appeal.
The applicant appealed to the Home Office for compensation for wrongful conviction and detention. By a letter dated 11 April 1997 he was informed that under English law there was no general entitlement to recompense for wrongful conviction and that the facts of his case did not entitle him to compensation under the statutory scheme (section 133 of the Criminal Justice Act 1988) or to an ex gratia payment.
The applicant applied for legal aid to challenge this decision and was refused. His appeal against the refusal of legal aid was dismissed on 17 September 1997, on the grounds that he had no reasonable propects of success in the proceedings.
